 



Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT AND OMNIBUS AMENDMENT
TO SECURITY DOCUMENTS
     This Second Amendment to Credit Agreement and Omnibus Amendment to Security
Documents (this “Amendment”) is entered into on October 9, 2007 but made
effective as of October 19, 2007 (the “Effective Date”) is among Complete
Production Services, Inc., a Delaware corporation (the “US Borrower”),
Integrated Production Services, Ltd., a corporation governed by the laws of
Alberta, Canada (the “Canadian Borrower”; together with the US Borrower, the
“Borrowers”), the Lenders (as defined below) party hereto, Wells Fargo Bank,
National Association, as administrative agent (in such capacity, the “US
Administrative Agent”), swing line lender (in such capacity, the “US Swingline
Lender”), and issuing lender (in such capacity, the “US Issuing Lender”) and
HSBC Bank Canada, as administrative agent (in such capacity, the “Canadian
Administrative Agent”), swing line lender (in such capacity, the “Canadian
Swingline Lender”), and issuing lender (in such capacity, the “Canadian Issuing
Lender”).
INTRODUCTION
     A. The Borrowers, the US Administrative Agent, the Canadian Administrative
Agent, the US Swingline Lender, the US Issuing Lender, the Canadian Swingline
Lender, the Canadian Issuing Lender and lenders party thereto from time to time
(the “Lenders”) are parties to that certain Second Amended and Restated Credit
Agreement dated as of December 6, 2006, as amended by the First Amendment dated
June 29, 2007 (as so amended, the “Credit Agreement”).
     B. To secure the Obligations (as defined in the Credit Agreement), among
other things, the US Borrowers and the Guarantors (as defined in the Credit
Agreement) granted liens pursuant to certain Security Documents (as defined in
the Credit Agreement), including without limitation (i) that certain US Security
Agreement dated as of September 12, 2005, as amended and supplemented by
Supplement No. 1 dated as of November 1, 2005, Supplement No. 2 dated as of
January 25, 2006, Supplement No. 3 dated as of December 6, 2006 and Supplement
No. 4 dated as of June 29, 2007 (as so amended and supplemented and as the same
may be further amended, supplemented, restated or otherwise modified from time
to time, the “US Security Agreement”), and (b) that certain US Pledge Agreement
dated as of September 12, 2005, as amended and supplemented by Supplement No. 1
dated as of November 1, 2005, Supplement No. 2 dated as of November 1, 2005,
Supplement No. 3 dated as of January 25, 2006, Supplement No. 4 dated as of
January 25, 2006, Supplement No. 5 dated as of December 6, 2006, and Supplement
No. 6 dated as of June 29, 2007 (as so amended and supplemented and as the same
may be further amended, supplemented, restated or otherwise modified from time
to time, the “US Pledge Agreement”; and together with the US Security Agreement,
collectively, the “Security Instruments”).
     C. The Lenders and the Borrowers wish to make certain amendments to the
Credit Agreement as set forth below and the US Borrower, the Guarantors and the
US Administrative Agent wish to make certain amendments to the Security
Instruments as set forth below.

 



--------------------------------------------------------------------------------



 



     THEREFORE, the Borrowers, the US Administrative Agent, the Canadian
Administrative Agent and the Lenders hereby agree as follows:
     Section 1. Defined Terms. As used in this Amendment, each of the terms
defined in the opening paragraph and the Recitals above shall have the meanings
assigned to such terms therein. Each term defined in the Credit Agreement and
used herein without definition shall have the meaning assigned to such term in
the Credit Agreement, unless expressly provided to the contrary.
     Section 2. Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Amendment, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Amendment shall refer
to this Amendment as a whole and not to any particular provision of this
Amendment. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Amendment as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Amendment and shall not be used in the interpretation of any
provision of this Amendment.
     Section 3. Amendments to Credit Agreement.
     (a) Section 1.1 of the Credit Agreement is hereby amended by deleting the
defined terms “Fee Letter” and “US Commitment” and replacing them in their
entirety with the following corresponding defined terms:
“Fee Letter” means, collectively, (a) that certain fee letter dated September 6,
2006 among the Borrowers and Wells Fargo, and (b) that certain fee letter dated
September 10, 2007 among the Borrowers and Wells Fargo.
“US Commitment” means, for each Lender, the obligation of such Lender to advance
to US Borrower the amount set opposite such Lender’s name on Schedule II as its
US Commitment, or if such Lender has entered into any Assignment and Assumption,
set forth for such Lender as its US Commitment in the applicable Register, as
such amount may be reduced, increased or reallocated pursuant to Section 2.1;
provided that, after the Maturity Date, the US Commitment for each Lender shall
be zero; and provided further that, the initial aggregate amount of the US
Commitments on the Second Amendment Effective Date is $360,000,000.
     (b) Section 1.1 of the Credit Agreement is hereby further amended by
deleting the second proviso in the definition of “Canadian Commitment” and
replacing it with the following:
“provided further that, the aggregate Canadian Commitments shall not exceed
$75,000,000 at any time.”
     (c) Section 1.1 of the Credit Agreement is hereby further amended by adding
the following new defined terms in alphabetical order:

-2-



--------------------------------------------------------------------------------



 



“Second Amendment Effective Date” means October 19, 2007, which is the effective
date of the Second Amendment dated as of October 19, 2007 among the parties
hereto and which amends this Agreement.”
     (d) Section 2.1(d) of the Credit Agreement is hereby amended by replacing
each reference to “$50,000,000” found therein with a reference to “$75,000,000.”
     (e) Section 2.1 of the Credit Agreement is hereby amended by adding the
following new clause (f) to the end thereof:
“(f) Increase in Commitments.
     (i) At any time prior to the Maturity Date, the Borrowers may effectuate up
to two separate increases in the aggregate Commitments (each such increase being
a "Commitment Increase”), by designating either one or more of the existing
Lenders (each of which, in its sole discretion, may determine whether and to
what degree to participate in such Commitment Increase) or one or more other
banks or other financial institutions (reasonably acceptable to the Applicable
Administrative Agent and the Applicable Issuing Lender) that at the time agree,
in the case of any such bank or financial institution that is an existing Lender
to increase its US Commitment or Canadian Commitment as such Lender shall so
select (an “Increasing Lender”) and, in the case of any other such bank or
financial institution (an “Additional Lender”), to become a party to this
Agreement; provided, however, that (A) the aggregate Canadian Commitments shall
not at any time exceed $75,000,000, (B) other than as set forth in clause
(C) below, each Commitment Increase shall be of at least $50,000,000, (C) each
Commitment Increase which only increases the aggregate Canadian Commitments
shall be of at least $10,000,000, (D) the aggregate amount of all Commitment
Increases shall not exceed $100,000,000, and (E) all Commitments and Advances
provided pursuant to a Commitment Increase shall be available on the same terms
as those applicable to the existing Commitments and Advances. The sum of the
increases in the Commitments of the Increasing Lenders plus the Commitments of
the Additional Lenders upon giving effect to a Commitment Increase shall not, in
the aggregate, exceed the amount of such Commitment Increase. The Borrowers
shall provide prompt notice of any proposed Commitment Increase pursuant to this
clause (f) to the Administrative Agents and the applicable Class of Lenders.
This Section 2.1(f) shall not be construed to create any obligation on any of
the Administrative Agents or any of the Lenders to advance or to commit to
advance any credit to any Borrower or to arrange for any other Person to advance
or to commit to advance any credit to any Borrower.
     (ii) A Commitment Increase shall become effective upon (A) the receipt by
each Administrative Agent of (1) an agreement in form and substance reasonably
satisfactory to the Applicable Administrative Agent signed by the Applicable
Borrower, each Increasing Lender and each Additional Lender, setting forth the
Commitments, if any, of each such Lender and setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all the
terms and provisions hereof binding upon each Lender, and (2) such evidence of

-3-



--------------------------------------------------------------------------------



 



appropriate authorization on the part of the Borrowers with respect to such
Commitment Increase as the Applicable Administrative Agent may reasonably
request, (B) the funding by each Increasing Lender and Additional Lender of the
Advances to be made by each such Lender to effect the prepayment requirement set
forth in Section 2.7(c)(iv), and (C) receipt by the US Administrative Agent of a
certificate of an authorized officer of the US Borrower stating that, both
before and after giving effect to such Commitment Increase, no Default has
occurred and is continuing, and that all representations and warranties made by
the Borrowers in this Agreement are true and correct in all material respects,
unless such representation or warranty relates to an earlier date which remains
true and correct as of such earlier date.
     (iii) Notwithstanding any provision contained herein to the contrary, from
and after the date of any Commitment Increase, all calculations and payments of
interest on the Advances shall take into account the actual US Commitment and
Canadian Commitment of each Lender and the principal amount outstanding of each
Advance made by such Lender during the relevant period of time.”
     (f) Section 2.7(c) of the Credit Agreement is hereby amended by adding the
following new clause (iv) to the end thereof:
     “(iv) If a Commitment Increase is effected as permitted under
Section 2.1(f), the US Borrower shall prepay any US Advances outstanding on such
Increase Date and the Canadian Borrower shall prepay any Canadian Advances to
the extent necessary to keep the outstanding Canadian Advances and the
outstanding US Advances ratable to reflect the revised Applicable Percentages
arising from such Commitment Increase. Any prepayment made by US Borrower in
accordance with this clause (iv) may be made with the proceeds of Advances made
by all the Lenders in connection the Commitment Increase occurring
simultaneously with the prepayment.”
     (g) Section 9.2(c)(iii) of the Credit Agreement is hereby deleted and
replaced in its entirety with the following:
     “(iii) increase the aggregate Commitments other than as provided in
Section 2.1(f) above;”
     (h) Schedule II to the Credit Agreement is hereby deleted and replaced in
its entirety with the Schedule II attached to this Amendment.
     Section 4. Amendment to Security Instruments. An updated Schedule 1 to the
US Security Agreement and updated Schedules 2.02(a), 2.02(b) and 2.02(c) to the
US Pledge Agreement are attached hereto and each such schedule shall replace the
corresponding schedule to the applicable Security Instrument.
     Section 5. Prepayment of Outstanding Advances and New Borrowing.
Notwithstanding anything to the contrary contained in the Credit Agreement, the
US Borrower shall prepay any US Advances outstanding on the Effective Date to
the extent necessary to keep

-4-



--------------------------------------------------------------------------------



 



the outstanding US Advances ratable to reflect the revised Applicable
Percentages arising from the increases to the respective Lender’s US Commitment
effected on the Effective Date pursuant to this Amendment. Any prepayment made
by US Borrower in accordance with this Section 5 may be made with the proceeds
of US Advances made by all the US Lenders occurring simultaneously with the
prepayment as set forth in the following sentence. Notwithstanding anything to
the contrary contained in the Credit Agreement and so long as the Commitments
have not been terminated in accordance with the Credit Agreement, the US
Borrower hereby requests that the US Lenders make US Advances (the “Proposed
Borrowing”) on the Effective Date in the necessary amount to, and apply the
proceeds of such US Advances to, repay the outstanding US Advances to the extent
required in the preceding sentence. The Proposed Borrowing shall consist of
Eurocurrency Advances in Dollars with an Interest Period that is elected by the
US Borrower in an irrevocable written notice to the US Administrative Agent at
least three Business Days in advance of the Proposed Borrowing; provided that,
if (a) such written notice is not delivered or (b) any limitation to the funding
of a Eurocurrency Advance as provided in Section 2.6(c) of the Credit Agreement
exists, then the Proposed Borrowing shall consist of Adjusted Base Rate
Advances.
     Section 6. Borrowers’ Representations and Warranties. Each Borrower
represents and warrants that: (a) the representations and warranties contained
in the Credit Agreement, as amended hereby, and the representations and
warranties contained in the other Credit Documents are true and correct in all
material respects on and as of the date hereof as if made on as and as of such
date except to the extent that any such representation or warranty expressly
relates solely to an earlier date, in which case such representation or warranty
is true and correct in all material respects as of such earlier date; (b) no
Default has occurred and is continuing; (c) the execution, delivery and
performance of this Amendment are within the corporate, limited liability
company, or partnership power and authority of such Borrower and have been duly
authorized by appropriate corporate, limited liability company, or partnership
action and proceedings; (d) this Amendment constitutes the legal, valid, and
binding obligation of such Borrower enforceable in accordance with its terms,
except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the rights of creditors generally and
general principles of equity; (e) there are no governmental or other third party
consents, licenses and approvals required in connection with the execution,
delivery, performance, validity and enforceability of this Amendment; and
(f) the Liens under the Security Documents are valid and subsisting and secure
the Borrowers’ obligations under the Credit Documents.
     Section 7. Guarantors Representations and Warranties. Each Guarantor
represents and warrants that: (a) the representations and warranties contained
in the Guaranty and the representations and warranties contained in the other
Credit Documents to which such Guarantor is a party are true and correct in all
material respects on and as of the date hereof as if made on as and as of such
date except to the extent that any such representation or warranty expressly
relates solely to an earlier date, in which case such representation or warranty
is true and correct in all material respects as of such earlier date; (b) no
Default has occurred and is continuing under any Credit Document to which such
Guarantor is a party; (c) the execution, delivery and performance of this
Amendment are within the corporate, limited liability company, or partnership
power and authority of such Guarantor and have been duly authorized by
appropriate corporate, limited liability company, or partnership action and
proceedings; (d) this

-5-



--------------------------------------------------------------------------------



 



Amendment constitutes the legal, valid, and binding obligation of such Guarantor
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses and approvals
required in connection with the execution, delivery, performance, validity and
enforceability of this Amendment; and (f) the Liens under the Security Documents
to which such Guarantor is a party are valid and subsisting and secure such
Guarantor’s and the Borrowers’ obligations under the Credit Documents.
     Section 8. Conditions to Effectiveness. This Amendment shall become
effective on the Effective Date, enforceable against the parties hereto upon the
occurrence of the following conditions precedent:
     (a) The US Administrative Agent shall have received multiple original
counterparts, as requested by the US Administrative Agent, of this Amendment
duly and validly executed and delivered by duly authorized officers of the
Borrowers, the Guarantors, the Administrative Agents, and the Lenders.
     (b) The US Administrative Agent shall have received a secretary’s
certificate from each Borrower and each Guarantor (other than a Foreign Credit
Party) certifying such Person’s (A) officers’ incumbency, (B) authorizing
resolutions, (C) organizational documents, and (D) governmental approvals, if
any, with respect to the Credit Documents to which such Person is a party.
     (c) The US Administrative Agent shall have received certificates of
existence and good standing for the US Borrower in the state in which it is
organized, which certificates shall be dated a date not earlier than 30 days
prior to the date hereof.
     (d) The US Administrative Agent shall have received executed US Notes for
each US Lender that will have an increase in its US Commitment as a result of
the amendments being effected herein.
     (e) The US Administrative Agent shall have received such other documents,
governmental certificates, agreements, and opinions as the US Administrative
Agent may reasonably request.
     (f) The representations and warranties in this Amendment shall be true and
correct in all material respects.
     (g) The Borrowers shall have paid (i) the fees required to be paid under
that certain fee letter dated September 10, 2007 among the Borrowers and Well
Fargo Bank, N.A, and (ii) all fees and expenses of the Administrative Agent’s
outside legal counsel and other consultants pursuant to all invoices presented
for payment on or prior to the Effective Date.

-6-



--------------------------------------------------------------------------------



 



     Section 9. Acknowledgments and Agreements.
     (a) Each Borrower acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Borrower waives
any defense, offset, counterclaim or recoupment with respect thereto.
     (b) Each Borrower, each Guarantor, each Administrative Agent, each Swing
Line Lender, each Issuing Lender and each Lender does hereby adopt, ratify, and
confirm the Credit Agreement, as amended hereby, and acknowledges and agrees
that the Credit Agreement, as amended hereby, is and remains in full force and
effect, and the Borrowers and the Guarantors acknowledge and agree that their
respective liabilities and obligations under the Credit Agreement, as amended
hereby, and the Guaranty, are not impaired in any respect by this Amendment.
     (c) From and after the Effective Date, all references to the Credit
Agreement and the Credit Documents shall mean the Credit Agreement and such
Credit Documents as amended by this Amendment.
     (d) This Amendment is a Credit Document for the purposes of the provisions
of the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.
     Section 10. Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty are in
full force and effect and that such Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Guaranteed
Obligations (as defined in the Guaranty), as such Guaranteed Obligations may
have been amended by this Amendment, and its execution and delivery of this
Amendment does not indicate or establish an approval or consent requirement by
such Guarantor under the Guaranty in connection with the execution and delivery
of amendments, consents or waivers to the Credit Agreement, the Notes or any of
the other Credit Documents.
     Section 11. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Amendment may be executed by
facsimile signature and all such signatures shall be effective as originals.
     Section 12. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted pursuant to the Credit Agreement.
     Section 13. Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

-7-



--------------------------------------------------------------------------------



 



     Section 14. Governing Law. This Amendment shall be deemed to be a contract
made under and shall be governed by and construed in accordance with the laws of
the State of Texas.
     Section 15. Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AS
AMENDED BY THIS AMENDMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE
THE ENTIRE UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[The remainder of this page has been left blank intentionally.]

-8-



--------------------------------------------------------------------------------



 



     EXECUTED to be effective as of the Effective Date.

                  BORROWERS:
 
                COMPLETE PRODUCTION SERVICES, INC.
 
           
 
  By:   /s/  Mike Mayer    
 
           
 
      Mike Mayer, Chief Financial Officer    
 
                INTEGRATED PRODUCTION SERVICES LTD.
 
           
 
  By:   /s/  Mike Mayer    
 
           
 
      Mike Mayer, Chief Financial Officer    

Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  GUARANTORS:  
 
                COMPLETE ENERGY SERVICES, LLC
A&W WATER SERVICE, INC.
CES ROCKIES, INC.
CES MID-CONTINENT HAMM, INC.
GUARD DRILLING MUD DISPOSAL, INC.
HAMM & PHILLIPS SERVICE COMPANY, INC.
HAMM MANAGEMENT CO.
HYLAND ENTERPRISES, INC.
INTEGRATED PRODUCTION SERVICES, INC.
LEED TOOL CORPORATION
MONUMENT WELL SERVICE CO.
OIL TOOL RENTALS, CO.
R&W RENTAL, INC.
STRIDE WELL SERVICE COMPANY, INC.
MGM WELL SERVICES, INC.
ROUSTABOUT SPECIALTIES, INC.
SERVICIOS HOLDINGS I, INC.
SERVICIOS HOLDINGS II, INC.
TURNER ENERGY SERVICES, LLC
TURNER ENERGY SWD, LLC
LOYD JONES WELL SERVICE, LLC
FEMCO SWD, INC.
PUMPCO ENERGY SERVICES, INC.
TEXAS CES, INC.
CES SWD TEXAS, INC.
WSTX HOLDINGS LLC
ALLIANCE ENERGY SERVICE CO. LLC
BIG MAC TRUCKING COMPANY, INC.
I.E. MILLER SERVICES, INC.
 
           
 
  Each by:   /s/ Mike Mayer    
 
           
 
      Mike Mayer, Vice President    

[continued]
Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                          SWEETWATER PRODUCED WATER
DISPOSAL, LLC             By:   Hyland Enterprises, Inc.
its sole member    
 
                   
 
          By:   /s/ Mike Mayer    
 
                   
 
              Mike Mayer, Vice President    
 
                        GREASEWOOD, LLC             By:   Hyland Enterprises,
Inc.,
its managing member    
 
                   
 
          By:   /s/ Mike Mayer    
 
                   
 
              Mike Mayer, Vice President    
 
                        BIC MAC TANK TRUCKS, LLC
By: Big Mac Trucking Company, Inc., its sole member    
 
                   
 
          By:   /s/ Mike Mayer    
 
                   
 
              Mike Mayer, Vice President    
 
                        FUGO SERVICES, LLC         By: Big Mac Trucking Company,
Inc., its sole member    
 
                   
 
          By:   /s/ Mike Mayer    
 
                   
 
              Mike Mayer, Vice President    

[continued]
Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT AND LENDERS:  
 
                WELLS FARGO BANK, NATIONAL ASSOCIATION
as US Administrative Agent, Swing Line Lender, Issuing
Lender and a US Lender
 
           
 
  By:   /s/ Philip C. Lauinger III    
 
           
 
                Philip C. Lauinger III
          Senior Vice President    

Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  HSBC BANK CANADA       as Canadian Administrative Agent,
Canadian Swingline     Lender, Canadian Issuing Lender and a Canadian Lender
 
           
 
  By:   /s/ Kevin Bale    
 
           
 
  Name:   Kevin Bale    
 
           
 
  Title:   Assistant Vice President, Energy Financing    
 
           
 
           
 
  By:   /s/ Sandy Hayer    
 
           
 
  Name:   Sandy Hayer    
 
           
 
  Title:   Account Manager, Energy Financing    
 
           

Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  AMEGY BANK N.A.       as a US Lender
 
           
 
  By:   /s/ Kenyatta B. Gibbs    
 
           
 
  Name:   Kenyatta B. Gibbs    
 
           
 
  Title:   Vice President    
 
           

Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK       as a US Lender
 
           
 
  By:   /s/ Cyd Dillahunty    
 
           
 
  Name:   Cyd Dillahunty    
 
           
 
  Title:   Vice President — Texas Division    
 
           

Signature page to First Amendment
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC       as a US Lender
 
           
 
  By:   /s/ David B. Julie    
 
           
 
  Name:   David B. Julie    
 
           
 
  Title:   Associate Director    
 
           
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
           
 
  Title:   Associate Director    
 
           

Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, CAYMAN ISLANDS BRANCH,       as a US Lender
 
           
 
  By:   /s/ Vanessa Gomez    
 
           
 
  Name:   Vanessa Gomez    
 
           
 
  Title:   Vice President    
 
           
 
           
 
  By:   /s/ Mikhail Faybusovich    
 
           
 
  Name:   Mikhail Faybusovich    
 
           
 
  Title:   Associate    
 
           

Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  CITIBANK, N.A.       as a US Lender
 
           
 
  By:   /s/ Dale T. Wilson    
 
           
 
  Name:   Dale T. Wilson    
 
           
 
  Title:   Vice President    
 
           

Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  NATIXIS (formerly known as Natexis Banques Populaires)      
as a US Lender
 
           
 
  By:   /s/ Daniel Payer    
 
           
 
  Name:   Daniel Payer    
 
           
 
  Title:   Director    
 
           
 
           
 
  By:   /s/ Louis P. Laville, III    
 
           
 
  Name:   Louis P. Laville, III    
 
           
 
  Title:   Managing Director    
 
           

Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  BANK OF TEXAS, N.A.       as a US Lender
 
           
 
  By:   /s/ Marion Livingston    
 
           
 
  Name:   Marion Livingston    
 
           
 
  Title:   Vice President    
 
           

Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A.       as a US Lender
 
           
 
  By:   /s/ Thomas Okamoto     
 
           
 
  Name:   Thomas Okamoto     
 
           
 
  Title:   Vice President     
 
           

Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A.       as a US Lender
 
           
 
  By:   /s/ Gary L. Mingle     
 
           
 
  Name:   Gary L. Mingle     
 
           
 
  Title:   Senior Vice President     
 
           

Signature page to Second Amendment to Credit Agreement
and Omnibus Amendment to Security Documents
(Complete Production Services, Inc.)

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Commitments

                  Lenders   US Commitment   Canadian Commitment
Wells Fargo Bank, National Association
  $ 80,000,000     $ 0.00  
HSBC Bank Canada
  $ 0.00     $ 40,000,000  
Amegy Bank N.A.
  $ 60,000,000     $ 0.00  
Comerica Bank
  $ 50,000,000     $ 0.00  
UBS Loan Finance LLC
  $ 10,000,000     $ 0.00  
Credit Suisse, Cayman Islands Branch
  $ 5,000,000     $ 0.00  
Citibank, N.A.
  $ 30,000,000     $ 0.00  
Natixis
  $ 20,000,000     $ 0.00  
Bank of Texas, N.A.
  $ 15,000,000     $ 0.00  
JPMorgan Chase Bank, N.A.
  $ 50,000,000     $ 0.00  
Bank of America, N.A.
  $ 40,000,000     $ 0.00  
TOTAL:
  $ 360,000,000     $ 40,000,000  

Schedule II

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
to the US Security Agreement

                                          Jurisdiction                          
      of                       Federal         Formation /   Type of   Addresses
where records       Org.   Tax ID     Grantor   Filing   Org.   for Collateral
are kept   Address for Notice   Number   Number   Prior Names
A&W Water Service, Inc.
  Colorado   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.   CO 19871322674     84-0736559     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Alliance Energy Services Co.,
  Colorado   Limited Liability Company   Complete Production Services, Inc.  
Complete Production Services, Inc.     19941130067       84-1291094     None
LLC
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Big Mac Tank Trucks, LLC
  Delaware   Limited Liability Company   Complete Production Services, Inc.  
Complete Production Services, Inc.     4051201       20-3704436     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Big Mac Trucking Company,
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     4024751       20-3704404     None
Inc.
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
CES Mid-Continent Hamm, Inc.
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     3864934       56-2484983     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    

 



--------------------------------------------------------------------------------



 



                                          Jurisdiction                          
      of                       Federal         Formation /   Type of   Addresses
where records       Org.   Tax ID     Grantor   Filing   Org.   for Collateral
are kept   Address for Notice   Number   Number   Prior Names
CES Rockies, Inc.
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.   DE 3784214     90-0155974     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
CES SWD Texas, Inc.
  Texas   Corporation   Complete Production Services, Inc.   Complete Production
Services, Inc.     800829443       26-0372746     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Complete Energy
Services, LLC
  Delaware   Limited Liability
Company   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer     4010234       34-2054142     Complete Energy Services, Inc.
 
                                   
Complete Production Services, Inc.
  Delaware   Corporation   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer     3393338       721503959     Integrated
Production
Services, Inc.; Saber Energy Services, Inc.
 
                                   
Femco SWD, Inc.
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     4233924       20-5724338     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    

 



--------------------------------------------------------------------------------



 



                                          Jurisdiction                          
      of                       Federal         Formation /   Type of   Addresses
where records       Org.   Tax ID     Grantor   Filing   Org.   for Collateral
are kept   Address for Notice   Number   Number   Prior Names
Fugo Services, LLC
  Delaware   Limited   Complete Production Services, Inc.   Complete Production
Services, Inc.     4051206       20-3878851     None
 
      Liability
Company   11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Greasewood, LLC
  Wyoming   Limited   Complete Production Services, Inc.   Complete Production
Services, Inc.     2001-       87-0737499     None
 
      Liability
Company   11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer     00426635              
 
                                   
Guard Drilling Mud Disposal,
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     3861210       57-1212570     None
Inc.
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Hamm & Phillips Service
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     3860923       73-1719295     None
Company, Inc.
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Hamm Management Co.
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     3862537       32-0127471     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Hyland Enterprises, Inc.
  Wyoming   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.   WY 198000145153     83-0237273     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    

 



--------------------------------------------------------------------------------



 



                                          Jurisdiction                          
      of                       Federal         Formation /   Type of   Addresses
where records       Org.   Tax ID     Grantor   Filing   Org.   for Collateral
are kept   Address for Notice   Number   Number   Prior Names
I.E. Miller Services, Inc.
  Texas   Corporation   Complete Production Services, Inc.   Complete Production
Services, Inc.     800382694       55-0880108     I.E. Miller
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                   Services, L.P.
 
                                   
Integrated Production Services,
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     4277916       34-2058998     Integrated
Inc.
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                   Production Services, LLC
 
                                   
LEED Tool
Corporation
  Colorado   Corporation   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer   CO 19901009162     84-1135139     Jody’s Welding & Backhoe
Service Corp.
Al’s Hot Oil Service, Inc. LEED Environmental Services Corp. LEED Services Corp.
T.D. Oilfield Services, Inc. LEED Energy Services Corp.
 
                                   
Loyd Jones Well
Service, LLC
  Delaware   Limited Liability
Company   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer     4185038       74-3184578     None

 



--------------------------------------------------------------------------------



 



                                          Jurisdiction                          
      of                       Federal         Formation /   Type of   Addresses
where records       Org.   Tax ID     Grantor   Filing   Org.   for Collateral
are kept   Address for Notice   Number   Number   Prior Names
MGM Well Services, Inc.
  Texas   Corporation   Complete Production Services, Inc.   Complete Production
Services, Inc.     005276000       74-2226790     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Monument Well Service Co.
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     3798493       84-0732088     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Oil Tool Rentals Co.
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     3861139       57-1212568     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Pumpco Energy Services, Inc.
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     4369518       71-0987310     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
R&W Rental, Inc.
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     3798494       84-0976340     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    

 



--------------------------------------------------------------------------------



 



                                          Jurisdiction                          
      of                       Federal         Formation /   Type of   Addresses
where records       Org.   Tax ID     Grantor   Filing   Org.   for Collateral
are kept   Address for Notice   Number   Number   Prior Names
Roustabout Specialties, Inc.
  Colorado   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     19921095027       84-1211242     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Servicios Holdings I, Inc.
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     3924874       None     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Servicios Holdings II, Inc.
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     3924881       None     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Stride Well Service Company,
  Delaware   Corporation   Complete Production Services, Inc.   Complete
Production Services, Inc.     3861043       57-1212566     None
Inc.
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Sweetwater Produced
  Wyoming   Limited   Complete Production Services, Inc.   Complete Production
Services, Inc.     2004-       87-0737499     None
Water Disposal, LLC
      Liability
Company   11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer     00474873              

 



--------------------------------------------------------------------------------



 



                                          Jurisdiction                          
      of                       Federal         Formation /   Type of   Addresses
where records       Org.   Tax ID     Grantor   Filing   Org.   for Collateral
are kept   Address for Notice   Number   Number   Prior Names
Texas CES, Inc.
  Texas   Corporation   Complete Production Services, Inc.   Complete Production
Services, Inc.     800830272       26-0372682     None
 
          11700 Old Katy Road, Suite 300
Houston, Texas 77079   11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer                    
 
                                   
Turner Energy
Services, LLC
  Delaware   Limited Liability
Company   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer     4185034       74-3184576     None
 
                                   
Turner Energy SWD,
LLC
  Delaware   Limited Liability
Company   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer     4185036       74-3184575     None
 
                                   
WSTX Holdings LLC
  Texas   Limited Liability
Company   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079   Complete Production Services, Inc.
11700 Old Katy Road, Suite 300
Houston, Texas 77079
Fax: 281-372-2301
Attn: Mike Mayer     800794241       None     None

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.02(a)

                      % of         Membership Issuer   Type of Membership
Interest and Ownership   Interest Owned
Greasewood, LLC
  LLC membership interest directly owned by Hyland Enterprises, Inc.     80 %
 
           
Greasewood, LLC
  LLC membership interest directly owned by Sweetwater Produced Water Disposal,
LLC     20 %
 
           
Sweetwater Produced Water Disposal, LLC
  LLC membership interest directly owned by Hyland Enterprises, Inc.     100 %
 
           
Complete Energy Services, LLC
  LLC membership interest directly owned by Complete Production Services, Inc.  
  100 %
 
           
Big Mac Tank Trucks, LLC
  LLC membership interest directly owned by Big Mac Trucking Company, Inc.    
100 %
 
           
Fugo Services, LLC
  LLC membership interest directly owned by Big Mac Trucking Company, Inc.    
100 %
 
           
Alliance Energy Service Co., LLC
  LLC membership interest directly owned by Monument Well Service Co.     100 %
 
           
WSTX Holdings LLC
  LLC membership interest directly owned by Turner Energy Services, LLC     100
%
 
           
Turner Energy Services, LLC
  LLC membership interest directly owned by CES Mid-Continent Hamm, Inc.     100
%
 
           
Turner Energy SWD, LLC
  LLC membership interest directly owned by CES Mid-Continent Hamm, Inc.     100
%
 
           
Loyd Jones Well Service, LLC
  LLC membership interest directly owned by CES Mid-Continent Hamm, Inc.     100
%

SCHEDULE 2.02(b)
None
SCHEDULE 2.02(c)

                              Certificate   % of Shares Issuer   Number of
Shares and Issuee   Number   Owned
LEED Tool Corporation
  2,325 Shares of Common Stock directly owned by CES Rockies, Inc.     9      
100 %
 
                   
A&W Water Service, Inc.
  7,700 Shares of Capital Stock directly owned by CES Rockies, Inc.     45      
100 %
 
                   
CES Rockies, Inc.
  1,000 Shares of Common Stock owned by Complete Energy Services, LLC     1    
  100 %
 
                   
Monument Well Service Co.
  1,000 shares of Common Stock owned by CES Rockies, Inc.     1       100 %
 
                   
R&W Rental, Inc.
  1,000 shares of Common Stock owned by CES Rockies, Inc.     1       100 %
 
                   
Hyland Enterprises, Inc.
  12,340 shares of Common Stock owned by CES Rockies, Inc.     6       100 %

 



--------------------------------------------------------------------------------



 



                              Certificate   % of Shares Issuer   Number of
Shares and Issuee   Number   Owned
CES Mid-Continent Hamm, Inc.
  10 shares of Common Stock owned by Complete Energy Services, LLC     1      
100 %
 
                   
Hamm Management Co.
  10 shares of Common Stock owned by CES Mid-Continent Hamm, Inc.     2      
100 %
 
                   
Hamm & Phillips Service Company, Inc.
  10 shares of Common Stock owned by CES Mid-Continent Hamm, Inc.     2      
100 %
 
                   
Stride Well Service Company, Inc.
  10 shares of Common Stock owned by CES Mid-Continent Hamm, Inc.     2      
100 %
 
                   
Oil Tool Rentals, Co.
  10 shares of Common Stock owned by CES Mid-Continent Hamm, Inc.     2      
100 %
 
                   
Guard Drilling Mud Disposal, Inc.
  10 shares of Common Stock owned by CES Mid-Continent Hamm, Inc.     2      
100 %
 
                   
Roustabout Specialties, Inc.
  5000 shares of Common Stock owned by CES Rockies, Inc.     1       100 %
 
                   
MGM Well Services, Inc.
  668 shares of common stock owned by Integrated Production Services, Inc.     8
      100 %
 
                   
Servicios Holdings I, Inc.
  1,000 shares of common stock owned by Integrated Production Services, Inc.    
1       100 %
 
                   
Servicios Holdings I, Inc.
  1 share of common stock owned by Integrated Production Services, Inc.     2  
    100 %
 
                   
Servicios Holdings II, Inc.
  1,000 shares of common stock owned by Integrated Production Services, Inc.    
1       100 %
 
                   
Servicios Holdings II, Inc.
  1 share of common stock owned by Integrated Production Services, Inc.     2  
    100 %
 
                   
Integrated Production Services Ltd.
  18,473,080 shares of common stock owned by Complete Production Services, Inc.
    41C       100 %*
 
                   
Servicios Petrotec, SA de CV
  37,904 shares of stock owned by Servicios Holdings I, Inc.     2       50 %**
 
                   
Servicios Petrotec, SA de CV
  39,452 shares of stock owned by Servicios Holdings II, Inc.     1       50 %**
 
                   
Big Mac Trucking Company, Inc.
  10 shares of common stock owned by CES Mid-Continent Hamm, Inc.     2      
100 %
 
                   
CES SWD Texas, Inc.
  1000 shares of common stock owned by Texas CES, Inc.     1       100 %
 
                   
Femco SWD, Inc.
  1000 shares of common stock owned by CES Mid-Continent Hamm, Inc.     1      
100 %
 
                   
Pumpco Energy Services, Inc.
  1000 shares of common stock owned by Integrated Production Services, Inc.    
1       100 %
 
                   
Texas CES, Inc.
  1000 shares of common stock owned by Complete Energy Services, LLC     1      
100 %
 
                   
Integrated Production Services Inc.
  1000 shares of common stock owned by Complete Production Services, Inc.     1
      100 %
 
                   
I.E. Miller Services, Inc.
  1000 shares of common stock owned by Complete Production Services, Inc.     1
      100 %

 

*   Complete Production Services, Inc. owns 100% of the shares of Integrated
Production Services Ltd. but only 66% of such shares shall constitute Pledged
Collateral.   **   Servicios Holdings I, Inc. and Servicios Holdings II, Inc,
collectively own 100% of the shares of Servicios Petrotec, SA de CV, but only
66% of such shares shall constitute Pledged Collateral.

 